DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
mechanism for cleaning a portion of the toilet;
the sensor that detects a quantity of the consumable;
a processor that generates an alert when the quantity of the consumable is below a level;
a supply of water
the consumable comprising a portion that is used by the mechanism and an additional structure that can hold one or more portions
the mechanism being configured to clean one of a seat, an arm rest, a toilet lid and a backrest
the mechanism being configured to clean a user control
an additional mechanism which administers a consumable to a user
any structure required to prepare excreta for analysis or perform excreta analysis
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the consumable" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 introduces a ‘second consumable’ and as such it is unclear which consumable ‘the consumable’ is referencing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0002911 (Hall).
	Regarding claim 1, Hall discloses a self-cleaning toilet (100/200; Para. 0024) comprising:
	a bowl (101/201) adapted to receive excreta;
	a mechanism (102/202) for cleaning a portion of the toilet, which mechanism uses a consumable (435/403/405; Inside reservoirs 109/110/111);
	a storage structure for storing the consumable (109/110/111);
	a sensor that detects a quantity of the consumable (112/113/114);
	a processor (413; 0027) that generates an alert when the quantity is below a predetermined level (Para. 0003, 0027, 0031-0032).



	Regarding claim 3, Hall further discloses a supply of water (425) used to clean or remove excreta from the toilet with which the consumable is mixed or diluted (Para. 0009, 0024).

	Regarding claim 4, Hall discloses that a number of failure notifications can be sent to a user including both low reservoir thresholds and the types of product in each reservoir (Para. 0032). 

	Regarding claim 5, Hall discloses that a user can set a temperature (property of a consumable with a value indicative of its suitability) of the consumable to be used (Para. 0028) and that the system generates a secondary alert to notify a user to over-temperature conditions (Para. 0032).

	Regarding claim 6, Hall discloses that the secondary alert creates a maintenance request (Para. 0032).

	Regarding claim 7, Hall discloses that the consumable is one of a group consisting of treated water, distilled water, a cleaning additive, a sterilizing additive, a disinfectant and a soap (Para. 0024-0025).



	Regarding claim 17, Hall discloses that the toilet ‘prepares excreta for analysis’ in so much as it receives and holds excreta which can then be analyzed. 
	Regarding claim 18, Hall discloses that the consumable cleans the toilet (Para. 0024) as previously discussed and as such it would ‘improve of preserve the integrity of the excreta sample preparation or analysis’ by providing a cleaned toilet bowl for use.

	Regarding claim 20, Hall discloses a method of consumable management in a self-cleaning toilet comprising:
	providing a toilet comprising:
		a bowl (101/201) adapted to receive excreta;
		a mechanism (102/202) for cleaning a portion of the toilet, which mechanism uses a consumable (435/403/405; Inside reservoirs 109/110/111);
		a storage structure for storing the consumable (109/110/111);
		a sensor (112/113/114) that detects a quantity of the consumable;
		a processor (107/207/413; 0024, 0027) that generates an alert when the quantity is below a predetermined level (Para. 0003, 0027, 0031-0032);
	detecting the quantity of the consumable, sending a signal with information about the quantity from the sensor, comparing data from the signal to the predetermined level, and generating an alert from the processor because the quantity is below the predetermined level (Para. 0024, 0027, 0031-0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 2017/0030065 (Bucher).
	Regarding claims 8-9, Hall discloses that the consumable can be a variety of cleaning products used for cleaning both a user and the toilet/bidet itself (Para. 0024-0025) but does not specifically disclose the use of bleach.
	Bucher teaches a toilet comprising a reservoir (6) for a consumable (9), the consumable capable of being a variety of different products including bleach (Para. 0251).
	It would have been obvious to one of ordinary skill in the art to provide bleach as a consumable in one of the reservoirs, as taught by Bucher, since bleach is a known cleaning agent in the art for cleaning and disinfecting surfaces such as toilets which is capable of cleaning stains and killing bacteria.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 2011/0131714 (Remijn).
	Regarding claim 10, Hall discloses that the system is capable of using a variety of different sensors for monitoring the consumable (Para. 0024) and mentions using specific pH or user selected pH additives (Para. 0004, claims 5/15) but does not specify monitoring the pH of the consumable. 
	Remijn teaches a toilet comprising a dispensable consumable wherein the pH of the consumable is detected by a sensor (Para. 0026).
	It would have been obvious to one of ordinary skill in the art to provide a sensor for monitoring the pH of a consumable, as taught by Remijn, so that a user can select the pH of a consumable according to their desires/needs or so that the system can alert a user/prevent use when one of the consumables is outside of an established range/value.

	Regarding claim 11, Hall discloses that the system is capable of using a variety of different sensors for monitoring the consumable (Para. 0024) and mentions using specific concentrations or user selected concentrations (Para. 0004, claims 5/15) but does not specify mention measuring the concentration of the consumable. 
	Remijn teaches a toilet comprising a dispensable consumable wherein the concentration of the consumable is detected by a sensor (Para. 0003, 0013-0016, 0020).
	It would have been obvious to one of ordinary skill in the art to provide a sensor for monitoring the concentration of a consumable, as taught by Remijn, so that a user can select the concentration of a consumable according to their desires/needs or so that the system can alert a user/prevent use when one of the consumables is outside of an established range/value.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 2019/0063054 (Luettgen).
	Regarding claim 12, Hall discloses that the consumable can take a variety of forms including liquids, powders, gels and granules (Para. 0024) but does not explicitly disclose that the consumable comprises a portion being used by the mechanism and an additional structure for additional portions.
	Luettgen teaches a toilet system with a consumable (611) comprising a portion used in a mechanism of the toilet system and an additional structure (632) for holding additional portions to be used.
	It would have been obvious to one of ordinary skill in the art to provide an additional structure for holding portions of the consumable, as taught by Luettgen, to facilitate maintaining set concentrations and gradually replacing the consumable over time as required. 

	Regarding claims 13-14, Hall discloses a self-cleaning toilet (100/200) which is configured to clean both a user and the bowl structure itself (Para. 0024-0025) as previously discussed as well as cleaning parts of the control system (Para. 0027). However it does not explicitly disclose that the consumable is used to clean a user control or one of a toilet seat, arm rest, lid or backrest. 
	Luettgen teaches an accessory for cleaning toilets comprising a mechanism which can be configured for use with other existing toilets and bidets (Para. 0254), the mechanism configured to dispense a consumable to clean a toilet seat, handle or any other feature of the toilet (Para. 0295, 0372).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 2013/0180041 (Ding).
	Regarding claim 16, Hall discloses the inclusion of a plurality of consumables including those intended for application to a user (Para. 0024) but does not disclose the inclusion of a second mechanism for administering the consumable to a user.
	Ding teaches a toilet system (Fig. 1) comprising a first mechanism (6) and a second mechanism (5) for applying a consumable (2) to a user.
	It would have been obvious to one of ordinary skill in the art to provide a second mechanism configured to administer a consumable to a user, as taught by Ding, to provide additional functionality to the system by permitting it to reach/apply to a greater range/area and to permit better/more precise control directly by a user.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US 5,184,359 (Tsukamura).
	Regarding claim 19, Hall discloses that a physician can utilize the self-cleaning toilet to examine/diagnose a user (Para. 0027) but does not explicitly state that any of the consumables are used as part of excreta analysis.
	Tsukamura teaches a toilet system (10) comprising a bidet nozzle (29) as well as a consumable (32) used in the analysis of excreta. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0184906 (Prokopp) is a device for using a consumable in the analysis of excreta.
US 2020/0199860 (Giertz) is a toilet seat assembly configured to receive a plurality of cartridges of different consumables and utilize the consumables to clean a user/toilet area.
US 2020/0392712 (Henning) is a system and method of dispensing a consumable into a toilet.
US 6,789,552 (Robinson) is a device for cleaning various parts of a toilet bowl. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754